Title: From Robert Stewart to John Adams Smith, 2 July 1817
From: Stewart, Robert
To: Smith, John Adams


				
					Draft to the American Chargé d’Affaires.
					Forn. Off: July 2d. 1817
				
				Lord Castlereagh presents his Compliments to Mr. A. Smith, & in answer to Mr. Adams’s note of the 19th. of August last respecting the ill treatment said to have been experienced by the American Prisoners at Dartmoor during the late War, has the Honor to transmit to him the Enclosed Copies of a Correspondence which has been received from the Admiralty and which he has no doubt will afford a full & Satisfactory Explanation to the American Govt.—upon the Subject.—
				
					Lord Castlereagh &c.
				
				
			